Hallam, J.
(dissenting).
Deceased was 32 years old, earning $90 to $100 a month. Plaintiff-his widow is 30. If, as the opinion indicates, it is “not competent for defendant to inquire into the state of the domestic affairs of deceased and his wife” short of showing “discontinuance of marital relations” it seems to me there is no ground for a reduction of this verdict.
If such matters are proper to be considered at all, then defendant’s proffered evidence should have been received and its rejection was error and a new trial should be granted to defendant without condition.
Neither does it seem to me that objectionable remarks of counsel furnish any ground for reduction of the verdict of a jury.
I can see no justification for a conditional affirmance of the order of the trial court.